Case 5:19-cv-01108-EEF-MLH Document 51 Filed 03/11/21 Page 1 of 2 PageID #: 283




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JOSEPH LEE COLLINS #000858088/546662               CIVIL ACTION NO. 19-cv-1108

VERSUS                                             JUDGE ELIZABETH E. FOOTE

LOUISIANA DEPARTMENT OF PUBLIC                     MAGISTRATE JUDGE HORNSBY
SAFETY AND CORRECTI ET AL


                               MEMORANDUM ORDER

        Joseph Lee Collins (“Plaintiff”) is a self-represented inmate who filed this civil

 action against authorities at the David Wade Correctional Center based on allegations that

 they failed to protect him from an attack by a fellow inmate. The original complaint was

 filed in the Middle District of Louisiana in July 2019, and venue was soon transferred to

 this court. Plaintiff has since been ordered to submit his pleadings on approved forms, and

 he has filed at least two amendments to his complaint and has submitted several other

 filings.

        Defendants filed a Motion to Dismiss Pursuant to FRCP Rule 12(b)(5) (Doc. 49) on

 the grounds that service was not made within the 90-day period allowed by Fed. R. Civ.

 Pro. 4(m). Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not

 served within 90 days after the complaint is filed, the court—on motion or on its own after

 notice to the plaintiff—must dismiss the action without prejudice against that defendant or

 order that service be made within a specified time. But if the plaintiff shows good cause

 for the failure, the court must extend the time for service for an appropriate period.” Id.
Case 5:19-cv-01108-EEF-MLH Document 51 Filed 03/11/21 Page 2 of 2 PageID #: 284




 “Even if the plaintiff lacks good cause, the court has discretion to extend the time for

 service.” Thrasher v. City of Amarillo, 709 F.3rd 509, 510 (5th Cir. 2013).

         Dismissal is not warranted because any delay is the result of the court taking the

 time to carefully screen the case, as it does with all prisoner cases. This case is still under

 review, after which the court will decide whether to (1) dismiss it without serving any

 defendant or (2) direct Plaintiff to submit papers to be served on the defendants. Plaintiffs

 whose cases are assigned to Section P are not allowed to make service; they must wait for

 the court to order the marshal to make service. Defendants fault Plaintiff for not making a

 request for service, but any such request would have been denied until the court’s review

 process is completed. Good cause for extending the time to make service is present, and a

 plaintiff may not be penalized when a service delay is attributable to the court or marshal.

 Lindsey v. U.S. R.R. Retirement Bd., 101 F.3d 444, 446 (5th Cir.1996); Rochon v.

 Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).

         The record shows that Plaintiff has actively pursued this litigation. All delay is

 attributable to the court’s internal review and screening process. After consideration of the

 relevant circumstances, the undersigned finds that there is good cause to excuse the delay

 in making service. Defendants’ Motion to Dismiss Pursuant to FRCP Rule 12(b)(5)

 (Doc. 49) is denied. Defendants need not respond to this litigation until such time as they

 are served.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of March,

 2021.



                                          Page 2 of 2
